DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants’ election of Invention I directed to Claims 1-12 in the reply filed on November 15, 2022 is acknowledged (p. 7, third full paragraph of Applicants’ Response to Election / Restriction filed on November 15, 2022).  Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. 
	Applicants’ election is made FINAL.  

Status of the Claims
Claims 1-18 are pending with Claims 13-18 being withdrawn from consideration as described above.  Thus, Claims 1-12 are examined on the merits in the U.S. non-provisional application.  

Claim Objection
The following claim is objected to because of the following informality:  
		“orbiting scroll” (Claim 12, line 2) should be ‘orbiting scroll member’.
	Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 4 and claims dependent thereon
	The element “a third bearing surface” (Claim 4, line 2) in combination with the element “a third bearing surface” (Claim 3, line 2) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit an element previously recited.  For purposes of examination, Claim 4 is interpreted to recite ‘the [[

In Regard to Claim 6
	Claim 6 recites the limitation “the at least one curvilinear connecting surface” (Claim 6, lines 1 and 2).  There is insufficient antecedent basis for this limitation in the claim.  One way to overcome this rejection is to further amend Claim 6 to depend from Claim 5 that previously recites the element “at least one curvilinear connecting surface” (Claim 5, lines 2 and 3). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP2108841A2 (Beers et al.; published on October 14, 2009) (BEERS).  
	In reference to Claim 1, BEERS discloses
		A scroll pump (scroll compressor 10 pumps a refrigerant fluid, ¶ 0008, lines 1 and 2, and lines 7 and 8, Figs. 1 and 2) comprising: 
			a pump housing (hermetic shell 14, ¶ 0008, lines 3 and 4, Fig. 1); 
			a fixed scroll member (stationary scroll 24, ¶ 0008, line 5) fixedly connected to the pump housing (14); 
			an orbiting scroll member (orbiting scroll 22, ¶ 0008, line 5) floatingly contained within the pump housing (14) and in orbiting engagement with the fixed scroll member (24); 
			a rotary bearing (48, ¶ 0010, line 9) rotatingly connected to the orbiting scroll member (22), the rotary bearing (48) having a radius and diameter and an axis of rotation (see Fig. 1); 
			a motor (electric motor 16, ¶ 0009, line 1) fixedly connected to the housing (14), the motor comprising a motor shaft (drive shaft 18, col. 0009, line 5), the motor shaft having an axis of rotation (the dot-dash line just to the right of the lead line of reference numeral 63, Fig. 1) parallel to and radially offset from the axis of rotation (bearing axis BA, ¶ 0010, line 9, Fig. 1) of the rotary bearing (48); and 
			a coupler (coupler 32, col. 0010, line 1) fixedly connected to the motor shaft (18) and operably engaged with the rotary bearing (48, via shaft coupling 12, ¶ 0008, last six (6) lines); 
			wherein the coupler (32) comprises a sidewall (sidewall A, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) having an inner surface (entire inner surface B, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS), the inner surface (B) of the coupler (32) engaged with a corresponding bearing surface (outer bearing surface C of 48, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) of the rotary bearing (48); 
			wherein the rotary bearing (48) is unconstrained by the coupler (32) in at least one direction perpendicular to the axis of rotation (the dot-dash line just to the right of the lead line of reference numeral 63 as shown in Fig. 1; this limitation is broadly recited and at least the upper and lower ends of 48 have a smaller radial thickness than the middle portion of 48 that includes a radial space so that at least these upper and lower ends are unconstrained relative to coupler 32 in relation to the middle portion of 48) of the motor shaft (18); 
			wherein rotation of the coupler (32) causes the rotary bearing (48) and the orbiting scroll member (22) to orbit with respect to the fixed scroll member (24, ¶ 0011, last seven (7) lines).  

    PNG
    media_image1.png
    347
    329
    media_image1.png
    Greyscale


Examiner’s Magnified ANNOTATED Fig. 1 of BEERS 

	In reference to Claim 2, BEERS further discloses that the inner surface (inner surface B, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) of the coupler (32) includes a first bearing surface (surface D, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) and a second bearing surface (surface E, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) spaced from the first bearing surface (surface D).  
	In reference to Claim 3, BEERS also discloses that the inner surface (inner surface B, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) of the coupler (32) includes a third bearing surface (portion of entire surface B that is surface F, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) extending in a direction from the first bearing surface (surface D, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) to the second bearing surface (surface E, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS).  
	In reference to Claim 4, BEERS further discloses that the inner surface (inner surface B, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) of the coupler (32) further comprises a third bearing surface (portion of surface B that is surface F, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) extending between the first bearing surface (surface D) and the second bearing surface (surface E) and connecting the first bearing surface (surface D) to the second bearing surface (surface E). 	
	In reference to Claim 5, BEERS also discloses that the first bearing surface (D, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS), the second bearing surface (E), and the third bearing surface (F) are connected together by at least one curvilinear connecting surface (the surfaces D, E, and F, as shown in cross section in Fig. 1 are connected by a circumferential, curvilinear connecting surface that includes F that surrounds bearing shaft 20).  
	In reference to Claim 6, BEERS further discloses that the at least one curvilinear connecting surface (the surfaces D, E, and F, as shown in cross section in Fig. 1 are connected by a circumferential, curvilinear connecting surface that includes F that surrounds bearing shaft 20) has a radius nominally equal to the diameter of the rotary bearing (48, Fig. 1).  
	In reference to Claim 7, BEERS also discloses that the first bearing surface (surface D, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) is parallel to a tangent of the rotary bearing (48), and wherein the second bearing surface (surface E, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) is parallel to the first bearing surface (surface D, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS; at least portions surfaces D and is tangent to the rotary bearing and/or parallel to the first bearing surface).   
	In reference to Claim 8, BEERS further discloses that the third bearing surface (portion of surface B that is surface F, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) is perpendicular to the second bearing surface (surface E).  
	In reference to Claim 9, BEERS also discloses that the third bearing surface (portion of surface B that is surface F, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) is perpendicular to the first bearing surface (surface D) and the second bearing surface (surface E; at least portions of surfaces D and E).
  	In reference to Claim 12, BEERS further discloses that the coupler (32, Fig. 1) is weighted (via cylindrical heads 43, ¶ 0010, line 1, Fig. 1) to counteract unbalanced centrifugal forces imparted thereto by the orbiting scroll (22) during operation of the scroll pump (10).
		 

Note on Allowability
With regard to dependent Claim 10 BEERS does not disclose the included angle relationships of the various bearing surfaces as recited in Claim 10 and as shown in Figs. 8A and 8B of the specification.  With regard to dependent Claim 11, the first bearing surface (surface D, Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) and the second bearing surface (surface E are spaced apart by an axial distance (up and down direction in Examiner’s Magnified ANNOTATED Fig. 1 of BEERS) and so cannot have “a perpendicular distance” between them as is recited in Claim 11 (left to right direction as shown in Figs. 7A and 7B), and as such, this indicates the features of Claim 11 are associated with a compressor arrangement that is different from the compressor as disclosed by BEERS.  

Allowable Subject Matter
Claims 10 and 11 be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Dependent Claim 10 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll pump as claimed including   
				“the third bearing surface (156C, Fig. 8A) is oriented with respect to the first bearing surface (156A) at a first included angle (angle α) of greater than 90 degrees and the second bearing surface (156B, Fig. 8A) is oriented with respect to the first bearing surface (156A) at a second included angle (angle β) of less than 90 degrees” is not shown or rendered over the prior art of record.  
			Dependent Claim 11 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ scroll pump as claimed including   
				“a perpendicular distance (distance in the perpendicular direction between 156A and 156B in Fig. 7a) between the first bearing surface (156A) of the coupler (112) and the second bearing surface (156B) of the coupler (112) is nominally greater than the diameter of the rotary bearing (110, Fig. 2) so that the rotary bearing (110) is free to roll on the first bearing surface (156A) and the second bearing surface (156B)” is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited reference US2019/0170139 and US2009/0257900 show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday November 28, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746